                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 1 of 13



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Eric Meckley, Bar No. 168181
                     2   eric.meckley@morganlewis.com
                         Christie P. Bahna, Bar No. 295143
                     3   christie.bahna@morganlewis.com
                         One Market, Spear Street Tower
                     4   San Francisco, CA 94105
                         Tel: +1.415.442.1000
                     5   Fax: +1.415.442.1001

                     6   MORGAN, LEWIS & BOCKIUS LLP
                         Claire M. Lesikar, Bar No. 311180
                     7   claire.lesikar@morganlewis.com
                         1400 Page Mill Road
                     8   Palo Alto, CA 94304
                         Tel: +1.650.843.4000
                     9   Fax: +1.650.843.4001
                    10   Attorneys for Defendants
                         ARAMARK CAMPUS, LLC
                    11   and ARAMARK SPORTS, LLC

                    12

                    13                                   UNITED STATES DISTRICT COURT

                    14                                NORTHERN DISTRICT OF CALIFORNIA

                    15                                          SAN JOSE DIVISION

                    16

                    17   ROBERT BUCHANAN, an individual, on                 Case No. 5:19-cv-384
                         behalf of himself and others similarly situated,
                    18                                                      DEFENDANTS ARAMARK CAMPUS,
                                                  Plaintiff,                LLC AND ARAMARK SPORTS,
                    19                                                      LCC’S NOTICE OF REMOVAL
                                            vs.
                    20                                                      [28 U.S.C. §§ 1332(a), 1441, 1446]
                         ARAMARK CAMPUS, LLC, a Delaware
                    21   limited liability company; ARAMARK
                         SPORTS, LLC, a Delaware limited liability
                    22   company; and DOES 1 through 50, inclusive,

                    23                            Defendants.

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                       NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                               Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 2 of 13



                     1   TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

                     2   CALIFORNIA, AND TO PLAINTIFF ROBERT BUCHANAN AND HIS ATTORNEYS

                     3   OF RECORD:

                     4            PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446,

                     5   Defendants Aramark Campus, LLC (“Aramark Campus”) and Aramark Sports, LLC (“Aramark

                     6   Sports”) (collectively, “Defendants”) hereby remove the above-entitled action from the Superior

                     7   Court of the State of California for the County of Santa Clara to the United States District Court

                     8   for the Northern District of California. This Court has original subject matter jurisdiction over

                     9   the claims of Plaintiff Robert Buchanan (“Plaintiff” or “Buchanan”) under 28 U.S.C. § 1332(a),
                    10   because the amount in controversy exceeds $75,000 and there is complete diversity of citizenship

                    11   between the parties.

                    12   I.       SUMMARY OF COMPLAINT
                    13            1.        On December 10, 2018, Plaintiff commenced this action in the Superior Court of

                    14   the State of California, County of Santa Clara, entitled Robert Buchanan, an individual, on behalf

                    15   of himself and others similarly situated vs. Aramark Campus, LLC, a Delaware limited liability

                    16   company, Aramark Sports, LLC, a Delaware limited liability company, and DOES 1 through 50,

                    17   inclusive, Case Number 18CV339719 (“Complaint”), against Defendant. A true and correct copy

                    18   of the Complaint, Civil Cover Sheet, and Summons are attached as Exhibit A.

                    19            2.        Plaintiff’s Complaint alleges causes of action for: (1) failure to pay minimum
                    20   wages; (2) failure to pay wages and overtime under Labor Code § 510; (3) meal period liability

                    21   under Labor Code § 226.7; (4) rest break liability under labor code § 226.7; (5) violation of Labor

                    22   Code § 226(a); (6) violation of Labor Code § 221; (7) violation of Labor Code § 204; (8)

                    23   violation of Labor Code § 203; and (8) violation of Business & Professions Code § 17200, et seq.

                    24            3.        On January 18, 2019, Defendants filed their Answer to the Complaint in state

                    25   court. A true and correct copy of Defendants’ Answer is attached as Exhibit B.

                    26   II.      THE REMOVAL IS TIMELY
                    27            4.        On December 20, 2018, Plaintiff served the Summons, Civil Case Cover Sheet,

                    28   and Complaint, upon the registered agent for Defendants by process server.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 2                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 3 of 13



                     1            5.        This Notice of Removal is therefore timely under 28 U.S.C. § 1446(b) and 28

                     2   U.S.C. § 1453 and Fed. R. Civ Proc. 6(a)(1) (removal is timely if filed within thirty (30) days of

                     3   service of the Summons, Civil Case Cover Sheet, and Complaint upon the Defendants). See also

                     4   Kyle v. Campbell Soup Co., 28 F.3d 928, 929 (9th Cir.), cert. denied, 115 S.Ct. 185 (1994).

                     5            6.        The Complaint, Civil Cover Sheet, Summons, and Defendant’s Answer (all

                     6   attached hereto as Exhibits A and B) constitute all process, pleadings, and orders that have been

                     7   filed in this action.

                     8            7.        This action is a civil action over which this Court has original diversity jurisdiction

                     9   pursuant to 28 U.S.C. § 1332(a), and this matter may be removed to this Court under the
                    10   provisions of 28 U.S.C. §§ 1441(a) and (b) in that (i) the amount in controversy as to Plaintiff

                    11   exceeds $75,000, exclusive of interest and costs, (ii) the action involves citizens of different

                    12   States, and (iii) no properly joined defendant is a citizen of California.

                    13   III.     THE COURT HAS ORIGINAL SUBJECT MATTER JURISDICTION BECAUSE
                                  THERE IS COMPLETE DIVERSITY AND THE AMOUNT IN CONTROVERSY
                    14            EXCEEDS $75,000.
                    15            A.        Complete Diversity of Citizenship Exists.
                    16            8.        Complete diversity exists under 28 U.S.C. § 1332(a) between Plaintiff and

                    17   Defendants because Plaintiff and Defendants are citizens of different states.

                    18                      1.     Plaintiff Is a Citizen of California.
                    19            9.        “An individual is a citizen of the state in which he is domiciled . . . .” Boon v.
                    20   Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002) (citing Kanter v. Warner-Lambert

                    21   Co., 265 F.3d 853, 857 (9th Cir. 2001)). For purposes of diversity jurisdiction, citizenship is

                    22   determined by the individual’s domicile at the time that the lawsuit is filed. Armstrong v. Church

                    23   of Scientology Int’l, 243 F.3d 546, 546 (9th Cir. 2000) (citing Lew v. Moss, 797 F.2d 747, 750

                    24   (9th Cir. 1986)). Evidence of continuing residence creates a presumption of domicile.

                    25   Washington v. Havensa LLC, 652 F.3d 340, 345 (3rd Cir. 2011).

                    26            10.       In his Complaint, Plaintiff alleges that “Plaintiff is a resident of California and

                    27   Santa Clara County, and during the time period relevant to this Complaint, was employed by

                    28   Defendants as a non-exempt hourly concessions worker and concessions supervisor within the
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   3                            NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 4 of 13



                     1   State of California at Defendants’ facilities and in connection with Defendants’ operations at the

                     2   SAP Center in San Jose, California and within the County of Santa Clara.” Exh. A, Complaint ¶

                     3   2. Thus, the Complaint itself establishes that Plaintiff is a resident of the State of California.

                     4            11.       According to Aramark Campus, Plaintiff’s given address when he worked at

                     5   Aramark Campus was in California. Declaration of Stacy Detry in Support of Notice of Removal

                     6   (“Detry Decl.”), ¶ 3. Plaintiff’s payroll data reflects a permanent residence in the State of

                     7   California. Detry Decl., ¶ 3. There are no documents in Plaintiff’s personnel file that suggest

                     8   that he is or has ever been a citizen of Pennsylvania or Delaware. Id. at ¶ 3.

                     9                      2.     Defendant Aramark Campus, LLC Is a Citizen of Pennsylvania and
                                                   Delaware.
                    10
                                  12.       For diversity purposes, the citizenship of a limited liability company is determined
                    11
                         by looking at the citizenship of each of its members. Johnson v. Columbia Properties Anchorage,
                    12
                         LP, 437 F.3d 894, 899 (9th Cir. 2006).
                    13
                                  13.       Aramark Campus, LLC is a limited liability company. Declaration of Andrew
                    14
                         Unton in Support of Notice of Removal (“Unton Decl.”), ¶ 3. Aramark Educational Services,
                    15
                         LLC, a Delaware limited liability company, is the sole member of Aramark Campus. Id.
                    16
                         Aramark Educational Group, LLC, a Delaware limited liability company, is the sole member of
                    17
                         Aramark Educational Services, LLC. Id. Aramark Services, Inc. is the sole member of Aramark
                    18
                         Educational Group, LLC. Id. Aramark Services, Inc. is incorporated in the State of Delaware
                    19
                         and maintains its headquarters in Philadelphia, Pennsylvania. Id.
                    20
                                  14.       As a result, Defendant Aramark Campus, LLC is not now and was not at the time
                    21
                         of the filing of the Complaint in this action, a citizen of California. Id. Aramark Campus, LLC is
                    22
                         now and, at the time this action commenced, a citizen of Delaware and Pennsylvania.
                    23
                                            3.     Defendant Aramark Sports, LLC Is a Citizen of Delaware and
                    24                             Pennsylvania.
                    25            15.       Aramark Sports, LLC is a Delaware limited liability company. Unton Decl., ¶ 4.

                    26   Aramark Sports and Entertainment Services, LLC, a Delaware limited liability company, is the

                    27   sole member of Aramark Sports, LLC. Id. Aramark/HMS, LLC, a Delaware limited liability

                    28   company, is the sole member of Aramark Sports and Entertainment Services, LLC. Id. Aramark
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  4                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 5 of 13



                     1   Sports and Entertainment Group, LLC, a Delaware limited liability company, is the sole member

                     2   of Aramark/HMS, LLC. Id. Aramark Services, Inc. is the sole member of Aramark Sports and

                     3   Entertainment Group, LLC. Id. Aramark Services, Inc. is incorporated in the State of Delaware

                     4   and maintains its headquarters in Philadelphia, Pennsylvania. Id.

                     5            16.       As a result, Defendant Aramark Sports, LLC is not now and was not at the time of

                     6   the filing of the Complaint in this action, a citizen of California. Id. Aramark Sports, LLC is now

                     7   and, at the time this action commenced, a citizen of Delaware and Pennsylvania.

                     8                      4.     Doe Defendants Are Irrelevant for Purposes of Removal.
                     9            17.       Under 28 U.S.C. § 1441(b)(1), the citizenship of a defendant sued under a
                    10   fictitious name shall be disregarded. See also Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-

                    11   91 (9th Cir. 1998) (holding disregarding the citizenship of defendants sued under fictitious names

                    12   for removal); Soliman v. Philip Morris, Inc., 311 F.3d 966, 971 (9th Cir. 2002). Thus, the

                    13   inclusion of “Doe” defendants in Plaintiff’s Complaint has no effect on Defendants’ ability to

                    14   remove.

                    15            18.       Therefore, complete diversity exists as set forth in 28 U.S.C. § 1441(b)(2) as “none

                    16   of the parties in interest properly joined and served as defendants is a citizen of the State in which

                    17   [this] action is brought.”

                    18            B.        The $75,000 Amount-In-Controversy Requirement Is Satisfied.
                    19            19.       To establish diversity jurisdiction the amount in controversy must exceed the sum
                    20   or value of $75,000. 28 U.S.C. §1332(a).

                    21            20.       A removing defendant’s notice of removal must contain only “a short and plain

                    22   statement of the grounds for removal.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135

                    23   S.Ct. 547, 551 (2014). The “defendant’s notice of removal need include only a plausible

                    24   allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart, 135 S.Ct. at

                    25   554. “[D]efendants do not need to prove to a legal certainty that the amount in controversy

                    26   requirement has been met. Rather, defendants may simply allege or assert that the jurisdictional

                    27   threshold has been met.” Id., quoting H.R.Rep. No. 112–10, p. 16 (2011).

                    28            21.       Where, as here, Plaintiff has not plead in the Complaint the amount of damages
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 5                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 6 of 13



                     1   that he seeks, the Court must look beyond the Complaint to determine whether the lawsuit meets

                     2   the jurisdictional requirement. Lowdermilk v. U.S. Bank Nat’l Assoc., 479 F.3d 994, 998 & n. 4

                     3   (9th Cir. 2007); Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 689 (9th Cir. 2006). In

                     4   such cases, the defendant seeking removal must prove by a preponderance of the evidence that it

                     5   has met the amount in controversy requirement. 28 U.S.C. § 1446(c)(2); Lowdermilk, 479 F.3d at

                     6   998; Abrego Abrego, 443 F.3d at 683. That is, the defendant must provide evidence that it is

                     7   more likely than not that the amount in controversy meets the federal jurisdictional amount.

                     8   Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). This burden “is not

                     9   ‘daunting,’ as courts recognize that under this standard, a removing defendant is not obligated to
                    10   ‘research, state, and prove the plaintiff’s claims for damages.’” Korn v. Polo Ralph Lauren

                    11   Corp., 536 F. Supp. 2d 1199, 1204-12055 (E.D. Cal. 2008) (citing Rippee v. Boston Market

                    12   Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005)).

                    13            22.       While Defendants here deny Plaintiff’s factual allegations and further deny that

                    14   Plaintiff is entitled to any of the relief whatsoever, Plaintiff’s allegations have put into

                    15   controversy an amount “more likely than not” in excess of $75,000, exclusive of interest and

                    16   costs.

                    17                      1.     Plaintiff’s Off-the-Clock Overtime Claim Places Approximately
                                                   $14,595 in Controversy.
                    18
                                  23.       Plaintiff alleges Defendants failed to pay Plaintiff for overtime wages earned off-
                    19
                         the-clock. Exh. A, Complaint ¶¶ 63-71. Specifically, Plaintiff alleges that he was generally
                    20
                         scheduled to work four to five days per week for 9 to 9.5 hours per shift and generally worked 40
                    21
                         minutes off the clock per shift. Exh. A, Complaint, ¶¶ 14, 16.
                    22
                                  24.       According to Aramark Campus’ records, Plaintiff earned $18.50 per hour at the
                    23
                         time of his separation and was employed for approximately 157 work weeks in the four-year
                    24
                         period from approximately December 11, 2014 through December 14, 2017. Detry Decl., ¶ 3.
                    25
                         Under Plaintiff’s theory of liability, the amount in controversy for Plaintiff’s off-the-clock
                    26
                         overtime claim is approximately $14,595 ($18.50 hourly rate x 1.5 x 0.67 hours (40 minutes) x 5
                    27
                         work days per week x 157 work weeks = $14,595).
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  6                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 7 of 13



                     1                      2.     Plaintiff’s Minimum Wage and Liquidated Damages Claims Place
                                                   Approximately $7,182.40 in Controversy.
                     2
                                  25.       Plaintiff alleges Defendants failed to pay Plaintiff the minimum wage for all hours
                     3
                         worked in violation of Labor Code § 1194(a). Exh. A, Complaint, ¶¶ 50-62. Specifically,
                     4
                         Plaintiff alleges that he was not paid for approximately 40 minutes of off-the-clock work four to
                     5
                         five days per week. Exh. A, Complaint, ¶¶ 14, 16. There is a three-year statute of limitations on
                     6
                         this claim. See Code Civ. Proc. § 338(a). Plaintiff was employed by Aramark Campus from
                     7
                         December 11, 2015 to December 14, 2017 during the statutory time period, which equals
                     8
                         approximately 104 workweeks. Detry Decl., ¶ 3.
                     9
                                  26.       From December 11, 2015 to December 31, 2015, the California minimum wage
                    10
                         was $9.00 per hour. History of California Minimum Wage, State of California Department of
                    11
                         Industrial Relations, available at https://www.dir.ca.gov/iwc/MinimumWageHistory.htm. On
                    12
                         January 1, 2016, the minimum wage increased to $10.00 and to $10.50 on January 1, 2017. Id.
                    13
                                  27.       According to Plaintiff’s theory, Plaintiff would be entitled to approximately
                    14
                         $90.45 for off-the-clock hours worked in 2015 ($9.00 hourly rate x 0.67 off-the-clock hours x 5
                    15
                         work days x 3 work weeks = $90.45), $1,742 for off-the-clock hours worked in 2016 ($10.00
                    16
                         hourly rate x 0.67 off-the-clock hours x 5 work days x 52 work weeks = $1,742), and $1,758.75
                    17
                         for off-the-clock hours worked in 2017 ($10.50 hourly rate x 0.67 off-the-clock hours x 5 work
                    18
                         days x 50 work weeks = $1,758.75). Therefore, the amount in controversy for Plaintiff’s
                    19
                         minimum wages claim is approximately $3,591.20.
                    20
                                  28.       In addition, Plaintiff seeks liquidated damages in an amount equal to the unpaid
                    21
                         minimum wages, pursuant to Labor Code section 1194.2 (see Complaint, ¶¶ 58, 60). As a result,
                    22
                         the amount in controversy for Plaintiff’s liquidated damages claim is approximately $3,591.20.
                    23
                                            3.     Plaintiff’s Meal Period and Rest Break Claims Places Approximately
                    24                             $29,045 in Controversy.

                    25            29.       Plaintiff alleges Defendants failed to provide him with uninterrupted duty-free

                    26   meal periods and rest breaks. See Exh. A, Complaint, ¶¶ 72-84. Specifically, Plaintiff alleges

                    27   that “any meal periods he was provided were well after five (5) hours into a work shift or were

                    28   otherwise interrupted or shortened and were unauthorized on-duty meal periods during which
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  7                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 8 of 13



                     1   Plaintiff and the Class members were expected to remain under Defendants’ control.” Exh. A,

                     2   Complaint, ¶ 22.

                     3            30.       Assuming Defendants were lawfully required to provide such meal periods and

                     4   rest breaks to Plaintiff, as is alleged in the Complaint, then Plaintiff could recover potentially a

                     5   premium equal to one hour of pay for each meal period and rest break that purportedly was not

                     6   provided. See Labor Code § 226.7; Brinker v. Superior Court, 53 Cal. 4th 1004, 1039 (2012).

                     7            31.       As set forth above, during Plaintiff’s employment with Aramark Campus,

                     8   Plaintiff’s hourly rate was $18.50 per hour and he was employed during for 157 workweeks

                     9   during the four-year period prior to the filing of the Complaint. Assuming Aramark Campus
                    10   failed to provide Plaintiff with five (5) meal periods per week as he alleges in the Complaint,

                    11   Plaintiff could potentially recover $14,522.50 for his meal period claim (5 meal period hours per

                    12   week x 157 workweeks x $18.50 hourly rate = $14,522.50). Assuming Aramark Campus failed

                    13   to provide Plaintiff with five rest periods per week as he alleges in his Complaint, Plaintiff could

                    14   potentially recover $14,522.50 for his rest period claim. The total potential meal and rest period

                    15   premiums thus equal approximately $29,045.

                    16                      4.     Plaintiff’s Inaccurate Wage Statement Claim Places $50 in
                                                   Controversy.
                    17
                                  32.       Plaintiff seeks statutory penalties for the alleged failure to provide him with his
                    18
                         wage statements in violation of Labor Code § 226(a) and (2). See Exh. A, Complaint ¶¶ 85-91.
                    19
                         Specifically, Plaintiff alleges that “the wage statements given to [Plaintiff] by Defendants failed
                    20
                         to accurately account for wages, overtime, and premium pay for deficient meal periods and rest
                    21
                         breaks, and rounded timekeeping entries to the detriment of [Plaintiff] . . . .” Exh. A, Complaint ¶
                    22
                         87.
                    23
                                  33.       Labor Code § 226(e) provides that an employee is entitled to recover the greater of
                    24
                         all actual damages or $50 for the initial violation and $100 for each alleged subsequent violation,
                    25
                         up to a maximum of $4,000, plus costs and reasonable attorneys’ fees, if an employer knowingly
                    26
                         and intentionally fails to provide an accurate, itemized wage statement. Labor Code § 226(e).
                    27
                         Such an award may be granted for each wage statement issued that fails to comply with the Labor
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   8                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                            Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 9 of 13



                     1   Code § 226 requirements.

                     2            34.       According to Plaintiff’s claim, he would be entitled to not less than $50 for the

                     3   first violation, plus $100 for each subsequent violation, for every pay period during the relevant

                     4   time period whereas she allegedly did not receive an accurate statement of wages, subject to a

                     5   maximum award of $4,000. There is a one-year statute of limitations on this claim. See Cal.

                     6   Code Civ. Proc. § 340(a); Martinez v. Morgan Stanley & Co. Inc., 2010 WL 3123175, *6 (S.D.

                     7   Cal. August 9, 2010).

                     8            35.       Plaintiff was employed by Aramark Campus until December 14, 2017 and thus

                     9   Plaintiff was employed for approximately one (1) workweek within the relevant period of
                    10   December 11, 2017 to present. Therefore, the amount in controversy for Plaintiff’s individual

                    11   failure to provide wage statements claim is $50.

                    12                      5.     Plaintiff’s Claim for Failure to Timely Pay Wages at Termination
                                                   Places $4,440 in Controversy.
                    13
                                  36.       Plaintiff alleges that Defendants failed to pay him all wages owed within the time
                    14
                         allowed under Labor Code § 203. See Exh. A, Complaint ¶¶ 101-106. Specifically, Plaintiff
                    15
                         alleges that “the wages withheld from [Plaintiff] by Defendants remained due and owing for more
                    16
                         than thirty (30) days from the date of separation from employment.” Exh. A, Complaint ¶ 104.
                    17
                                  37.       As a result, this claim places $4,440.00 in controversy (i.e., 8 hours per work day x
                    18
                         hourly rate of $18.50 per hour x 30 days). See, e.g., Mejia v. DHL Express (USA), Inc., No. CV
                    19
                         15-890-GHK JCX, 2015 WL 2452755, at *6 (C.D. Cal. May 21, 2015) (“Since it is reasonable to
                    20
                         assume a 100% violation rate for the rest break claim, then it is reasonable to further assume that
                    21
                         100% of the former employees would have had those unpaid rest break wages unlawfully
                    22
                         withheld after their employment ended and still not paid up to the maximum 30-day period under
                    23
                         the statute.”)
                    24
                                            6.     Plaintiff’s Claim for Attorneys’ Fees Places Approximately $132,200 in
                    25                             Controversy.
                    26            38.       Plaintiff seeks to recover attorneys’ fees. Exh. A, Complaint, Prayer for Relief.

                    27   Courts have held that an award of attorneys’ fees, if such fees are authorized under applicable

                    28   law, may be considered for purposes of calculating the amount in controversy. See Brady v.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  9                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                           Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 10 of 13



                     1   Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010-11 (N.D. Cal. 2002) (“Where the law

                     2   entitles the prevailing plaintiff to recover reasonable attorney fees, a reasonable estimate of fees

                     3   likely to be incurred to resolution is part of the benefit permissibly sought by the plaintiff and

                     4   thus contributes to the amount in controversy.”) (emphasis added); Galt G/S v. JSS Scandinavia,

                     5   142 F.3d 1150, 1155-56 (9th Cir. 1998) (“We hold that where an underlying statute authorizes an

                     6   award of attorneys’ fees, either with mandatory or discretionary language, such fees may be

                     7   included in the amount in controversy.”); Guglielmino v. McKee Foods Corp., 506 F.3d 696, 698

                     8   (9th Cir. 2007) (finding that attorneys’ fees are included in the calculation of the amount in

                     9   controversy under 28 U.S.C. § 1332(a)); Hurd v. American Income Life Insurance, 2013 WL
                    10   5575073 (C.D. Cal. Oct. 13, 2013) (allowing attorney’s fees as part of amount in controversy

                    11   where authorized by statute or contract); Melendez v. HMS Host Family Restaurants, Inc., 2011

                    12   WL 3760058, at *4 (C.D. Cal. Aug. 25, 2011) (same).

                    13            39.       When estimating attorneys’ fees for purposes of removal, the estimated amount is

                    14   not limited to the fees incurred as of the time of removal, but include those future attorneys’ fees

                    15   that would reasonably accrue through the time the action is resolved. Fritsch v. Swift Transp. Co.

                    16   of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018).

                    17            40.       The reasonable estimate of attorneys’ fees likely to be incurred through resolution

                    18   of a case may be based upon fee awards in similar cases, plaintiff’s counsel’s hourly rate, and the

                    19   number of hours counsel would likely spend on the case. See Brady, 243 F. Supp. 2d at 1011; see
                    20   also Lyon v. W. W. Grainger Inc., 2010 WL 1753194, at *5 (N.D. Cal. Apr. 29, 2010)

                    21   (“Defendant’s use of similar cases to estimate the cost of attorney’s fees is sufficient to establish

                    22   that its estimate is more likely than not correct.”). With respect to fee awards in similar cases,

                    23   courts have recognized that “attorneys handling wage-and-hour cases typically spend far more

                    24   than 100 hours on the case.” Lippold v. Godiva Chocolatier, Inc., 2010 WL 1526441, at *4 (N.D.

                    25   Cal. Apr. 15, 2010). Individual wage and hour cases (as opposed to putative class or

                    26   representative action) often involve several hundred hours of work. See, e.g., Cappuccio v.

                    27   Pepperdine University, Case. No. 13-cv-3125-DSF-AJWx (C.D. Cal. Sept. 29, 2014), Dkt. No.

                    28   81-1 at ¶¶ 7, 9 (plaintiffs’ counsel stated that they spent 506.9 hours litigating a single plaintiff
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 10                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                           Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 11 of 13



                     1   case for violations of the Fair Labor Standards Act); Puerto, et al. v. Wild Oats Markets, Inc.,

                     2   BC359723, (L.A. Sup. Ct. Mar. 24, 2011), (in plaintiffs’ Motion for Attorney’s Fees and Costs, at

                     3   10:18-20, counsel for plaintiffs stated that they spent 1,250.74 hours litigating a two-plaintiff

                     4   overtime case).

                     5            41.       Here, a reasonable estimate of the number of hours Plaintiff’s counsel likely will

                     6   spend litigating Plaintiff’s individual wage and hour claims, based on Plaintiff’s allegations and a

                     7   comparison of similar individual wage and hour cases, is approximately 200 hours. The parties

                     8   will need to participate in a Rule 16 and 26(f) conference, prepare and file a joint case

                     9   management conference statement, and appear at a case management conference. Defendants
                    10   anticipate deposing the Plaintiff. Defendants anticipate that Plaintiff’s counsel will depose one or

                    11   more Rule 30(b)(6) witnesses. Defendants anticipate filing a motion for summary judgment.

                    12   Defendants anticipate that the Parties may have disputes regarding discovery that will involve the

                    13   Parties briefing and arguing one or more discovery motions. Given the anticipated law and

                    14   motion practice and the need for at least one case management conference appearance, Defendant

                    15   anticipates there will be at least four court appearances, separate and apart from any pretrial and

                    16   trial practice before the Court. Plaintiff has requested a jury trial, which would extend the time

                    17   necessary for any trial of Plaintiff’s claims. Therefore, approximately 200 hours of attorney time

                    18   represents a conservative, and certainly reasonable, estimate of the number of attorney hours that

                    19   can reasonably be anticipated through the resolution of this case.
                    20            42.       Plaintiff’s counsel’s hourly rates are available through reference to publicly

                    21   available fee requests in other cases. Mr. Yeremian’s hourly rate is $685, Mr. Lindsay’s is $650,

                    22   and Mr. Haines’ is $650. See Declaration of Walter L. Haines in Support of Plaintiff’s Motions

                    23   for Final Approval of Class Action Settlement, Attorneys’ Fees, Costs, and Service Award (Dkt.

                    24   33-2), Avila v. Cold Spring Granite Co., Case No. 16-cv-01533-AWI-SKO, ¶ 6 (E.D. Cal. Nov.

                    25   20, 2017); Declaration of David Yeremian in Support of Plaintiffs’ Unopposed Motion for

                    26   Approval of Award of Attorneys’ Fees and Costs and Class Representative Enhancements at

                    27   Final Approval of Class Action Settlement (Dkt. 40-2), Rowser v. Trunk Club, Inc., Case No. 17-

                    28   cv-05064-DSF-RAO, ¶ 77 (C.D. Cal. Nov. 26, 2018). Using an average of the three hourly rates
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 11                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                           Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 12 of 13



                     1   described above, 200 hours of attorney time at a billing rate of $662 an hour equates with

                     2   $132,200 in attorneys’ fees. Plaintiff’s claims therefore more likely than not place at least

                     3   $187,312.40 in controversy.

                     4

                     5                          Cause of Action                      Amount in Controversy

                     6            Unpaid overtime                              $14,595
                     7            Unpaid minimum wages and liquidated          $7,182.40
                                  damages
                     8

                     9            Premiums for alleged failure to provide      $14,522.50
                                  meal breaks
                    10
                                  Premiums for alleged failure to provide      $14,522.50
                    11            rest breaks
                    12            Penalties for alleged failure to provide     $50
                                  accurate itemized wage statements
                    13

                    14            Penalties for alleged failure to pay all     $4,440
                                  wages upon termination
                    15
                                  Plaintiff’s attorneys’ fees                  $132,000
                    16
                                  Total                                        $187,312.40
                    17

                    18

                    19            43.       Accordingly, although Defendants expressly and emphatically deny Plaintiff’s

                    20   factual allegations and prayer for relief and deny that Plaintiff is entitled to any relief whatsoever,

                    21   based solely on the allegations contained in the Complaint, the amount in controversy more likely

                    22   than not exceeds the jurisdictional threshold set forth in U.S.C. § 1332(a).

                    23   IV.      THE OTHER PREREQUISITES FOR REMOVAL HAVE BEEN SATISFIED.

                    24            44.       As set forth above, this Notice of Removal is being timely filed within thirty days

                    25   of service of the Summons, Civil Case Cover Sheet and Complaint upon Defendants.

                    26            45.       Defendants will promptly serve Plaintiff with this Notice of Removal and will

                    27   promptly file a copy of this Notice of Removal with the clerk of the state court in which the

                    28   action is pending, as required under 28 U.S.C. § 1446(d).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 12                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
                           Case 5:19-cv-00384-VKD Document 1 Filed 01/22/19 Page 13 of 13



                     1            46.       Defendants have sought no similar relief.

                     2            47.       The prerequisites for removal under 28 U.S.C. §§ 1332(a), 1441 and 1446 have

                     3   been met.

                     4            48.       Because this Court has original jurisdiction under the provisions of 28 U.S.C. §

                     5   §1332(a), removal of this action is proper pursuant to 28 U.S.C. § 1441.

                     6            49.       If any question arises as to the propriety of the removal of this action, Defendants

                     7   request the opportunity to present additional briefing and evidence (if applicable/necessary) and

                     8   oral argument in support of its position that this case is removable.

                     9            WHEREFORE, Defendants, desiring to remove this case to the United States District
                    10   Court for the Northern District of California, pray that the filing of this Notice of Removal shall

                    11   effect the removal of the suit to this Court.

                    12   Dated: January 22, 2019                                MORGAN, LEWIS & BOCKIUS LLP
                    13

                    14                                                          By      /s/ Eric Meckley
                                                                                     Eric Meckley
                    15                                                               Christie P. Bahna
                                                                                     Claire M. Lesikar
                    16                                                               Attorneys for Defendants
                                                                                     ARAMARK CAMPUS, LLC and
                    17                                                               ARAMARK SPORTS, LLC
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                 13                           NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         DB1/ 101640515.1
